Citation Nr: 0713087	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-36 235	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a lung disorder as a 
residual of asbestos exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board originally denied the veteran's claim for service 
connection by way of a decision dated February 22, 2007.  The 
veteran submitted a letter to his congressional 
representative that was received at the Board in March 2007.  
The letter was construed as a motion to challenge the Board 
decision on the basis of clear and unmistakable error (CUE).  
The Board informed the congressional representative that the 
motion would be addressed in order in April 2007.  

Subsequent to that time, the veteran's representative 
submitted the current motion to vacate the Board decision for 
consideration of additional argument received at the Board 
prior to the decision in February 2007.  As the Board will 
grant the motion to vacate the prior decision, the CUE motion 
is now moot and will not be addressed.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).

In this case the Board procured a medical opinion to assist 
in the evaluation of the veteran's claim for benefits.  The 
Board wrote to the veteran, and his representative, to 
provide an opportunity to review the medical opinion and to 
submit additional evidence and/or argument in his case.  The 
veteran had 60 days to respond to the letter that was sent on 
December 13, 2006.  The veteran's representative submitted 
additional argument that was received at the Board on 
February 8, 2007.

The Board issued a decision, denying the veteran's claim, on 
February 22, 2007.  The decision was issued more than 60 days 
after the notice provided in the letter of December 2006.  
However, the veteran had submitted additional argument in his 
case that was received at the Board on February 14, 2007.  
Unfortunately, due to an administrative error at the Board 
the argument was not made available for consideration prior 
to the issuance of the decision.  

The veteran, through his representative, requested that the 
Board vacate the decision of February 22, 2007, in order to 
consider the veteran's arguments.  

The Board finds that it would be a violation of due process 
for the veteran's arguments to not be considered prior to any 
final decision in this case.  

Accordingly, the February 22, 2007, Board decision addressing 
the issue of entitlement to service connection for a lung 
disorder as a residual of asbestos exposure is vacated.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


